Citation Nr: 0926398	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in June 2009.  A transcript 
of the hearing is of record.

During the Board hearing, the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  During his June 2009 Board hearing, he 
attributed his hearing loss and tinnitus to exposure to 
acoustic trauma while working on the flight line as a 
mechanic during his active duty.  It was noted that he worked 
without ear protection.  After discharge, he said that he 
performed refrigerator repair and was exposed to a different 
noise level. 

Service treatment records reflect that, when examined for 
enlistment in February 1953, the Veteran's hearing acuity on 
the whispered voice test was reported as 15/15 in each ear, 
an ear abnormality was not noted, and he was found qualified 
for active duty.  When examined for discharge in March 1957, 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows when converted to ISO (ANSI) values: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
15
15
25
LEFT
-
40
30
35
30

Findings appear suggestive of some hearing loss (but the RO 
said they were considered normal for VA purposes at discharge 
in the June 2008 statement of the case), although none was 
noted on the examination report at the time.

Service records indicate that the Veteran's military 
occupation was as a mechanic.  

In December 2007, a VA audiologist examined the Veteran and 
diagnosed him with mild to moderate sensorineural hearing 
loss.  She concluded that his tinnitus and right ear hearing 
loss were less likely than not the result of the Veteran's 
service.  She explained that his discharge examination showed 
normal hearing in the right ear.  Plus, with regard to 
tinnitus, the Veteran indicated that his symptoms began four 
to five years earlier.  But, regarding the Veteran's left ear 
hearing loss, the audiologist stated that any opinion would 
be mere speculation, since the discharge examination showed 
normal hearing except at the 1000 hertz (Hz) range.  She said 
that the 1000 Hz range is not usually a typical frequency for 
hearing loss due to noise exposure.  

However, in rendering her determinations, the VA audiologist 
did not account for the Veteran's assertions of experiencing 
acoustic trauma during service and continuous symptomatology 
following discharge.  The Board recognizes that the Veteran 
told the audiologist he was "unsure" if his hearing loss 
and tinnitus were present during service.  But, the VA 
audiologist stated that her opinion, while based on a review 
of the Veteran's medical records, could change if other 
information was provided at a later time.  

In fact, as noted, following the VA examination, the Veteran 
presented credible assertions of significant in-service 
acoustic trauma and continuous post-service symptomatology.  
See Layno v. Brown, 6 Vet. App.465, 469 (1994); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  Moreover, his wife 
testified that she knew the Veteran before his enlistment and 
noticed no problems with his hearing.  She indicated that, it 
was not until his discharge, that she first noticed he had a 
hearing problem.  She further observed that the Veteran's 
hearing progressively worsened over the years.  

Since the VA examiner, in stating her opinion, did not 
indicate if she considered the Veteran's assertions of in-
service acoustic trauma and, in light of the subsequently 
developed lay evidence, the Board finds that the Veteran 
should be afforded a new VA examination, performed by a 
physician, to determine the etiology of any bilateral hearing 
loss and tinnitus found to be present.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (finding that a 
medical opinion was not adequate, since the examiner did not 
indicate if she considered the Veteran's lay assertions of 
continuous symptomatology following service).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	After the Veteran has signed any 
necessary releases, the RO/AMC should 
obtain any additional private and VA 
medical records identified by him.  If 
any records cannot be obtained, the 
Veteran and his representative should 
be so notified in writing.

2.	Then, the RO/AMC should schedule the 
Veteran for appropriate VA 
examinations, e.g. ear disease and 
audiology, to be performed by an ear, 
nose, and throat (ENT) specialist 
(e.g., a physician), if available, and 
an audiologist, to determine the 
etiology of any bilateral hearing loss 
and tinnitus found to be present.  A 
complete history of acoustic trauma 
should be obtained from the Veteran, 
including any post service history of 
noise exposure, and the Veteran's 
medical records should be available for 
review prior to examination.

a.	The ENT examiner is requested to 
provide an opinion concerning the 
etiology of any bilateral hearing 
loss and tinnitus found to be 
present, to include whether it is 
at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently 
diagnosed bilateral hearing loss 
and tinnitus was caused by 
military service (including the 
Veteran's work in service on a 
flight line), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

b.	A complete rationale should be 
provided for all opinions 
expressed and the examination 
report should indicate if the 
Veteran's medical records were 
reviewed.  In rendering an 
opinion, the ENT physician is 
particularly requested to address 
the opinion expressed by the VA 
audiologist in December 2007 (to 
the effect that it was less likely 
than not that the Veteran's 
tinnitus and right ear hearing 
loss were due to military service 
and any opinion regarding his left 
ear hearing loss would be mere 
speculation).  

NOTE: The term "at least as 
least as likely as not" does 
not mean merely within the 
realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is to 
find against it. 

3.	The Veteran should be advised in 
writing that it is his responsibility 
to report for the VA examination(s), to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any ordered 
examination, documentation must be 
obtained that shows that notice 
scheduling the examination was sent to 
his last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.	Thereafter, the RO/AMC should 
readjudicate the Veteran's claims for 
service connection for bilateral 
hearing loss and tinnitus.  If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
June 2008 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



